Opinion by
Mb. Justice Dean,
Our opinion this day handed down, in the appeal of E. P. Wilbur, and others, from the same decree, expresses our opinion as to the issue raised by this appeal. The decree of the court below is reversed; but as appellant was one of the parties plaintiff in the bill and did not withdraw until after the evidence was heard, although before decree, the latter may in part be considered, as attributable to his attitude at the commencement of and during the course of the proceedings; therefore, it is directed that he pay the costs of his appeal to this court.